DETAILED ACTION

Claims 1-20 are currently pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are  allowed.
Regarding claim 1, neither the closest known prior art nor any reasonable combination thereof, teaches: 
add a first color to the SHG image and a second color to the THG image to respectively obtain a color-added SHG and a color-added THG image; and 
combine the color-added SHG image and the color-added THG image to obtain a combined image, 
wherein the combined image is used to determine whether the subject suffers from Alzheimer’s disease. 
Wang (“Label-free multiphoton imaging of B-amyloid plaques in Alzheimer’s disease mouse models”) teaches the use of a color added SHG image and a TPEF image to diagnose Alzheimer’s disease. However, Wang fails to teach a third harmonic image as claimed, and therefore also fails to teach the combined color added SHG and THG images used to diagnose Alzheimer’s as claimed. 
Claims 2-8 depend from claim 1 and are therefore also allowed. 

Regarding claim 9, neither the closest known prior art nor any reasonable combination thereof, teaches: 
adding a first color to the SHG image and a second color to the THG image to respectively obtain a color-added SHG and a color-added THG image; and 
combining the color-added SHG image and the color-added THG image to obtain a combined image, 
determining whether the subject suffers from Alzheimer’s disease according to the combined image of the target. 
Wang (“Label-free multiphoton imaging of B-amyloid plaques in Alzheimer’s disease mouse models”) teaches the use of a color added SHG image and a TPEF image to diagnose Alzheimer’s disease. However, Wang fails to teach a third harmonic image as claimed, and therefore also fails to teach the combined color added SHG and THG images used to diagnose Alzheimer’s as claimed. 
Claims 10-15 depend from claim 9 and are therefore also allowed. 

Regarding claim 16, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
processing the SHG image and the THG image with two different image processing treatments to obtain a processed SHG and a processed THG image respectively, wherein a combination of the two different image processing treatment highlights the characteristic; and 
combining the processed SHG and the processed THG image to obtain a combined image to determine the characteristic. 
Wang (“Label-free multiphoton imaging of B-amyloid plaques in Alzheimer’s disease mouse models”) teaches the use of a color added SHG image and a TPEF image to diagnose Alzheimer’s disease. However, Wang fails to teach a third harmonic image as claimed, and therefore also fails to teach the combined processed  SHG and THG images as claimed. 
Claims 17-20 depend from claim 16 and are therefore also allowed.  

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY K WILBURN whose telephone number is (571)272-3589. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Molly Wilburn/Examiner, Art Unit 2666                                                                                                                                                                                                        
/EMILY C TERRELL/Supervisory Patent Examiner, Art Unit 2666